     Case 3:20-cv-02393-FLW Document 2 Filed 01/13/21 Page 1 of 2 PageID: 28




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    JEROME ROBERTS,                                         Civil Action No. 20-2393 (FLW)

                 Petitioner,

         v.                                                MEMORANDUM AND ORDER

    UNITED STATES OF AMERICA,

                 Respondent.



        This matter has been opened to the Court by Petitioner Jerome Roberts’s filing of a

habeas corpus petition, purportedly pursuant to 28 U.S.C. § 2241. Petitioner is a federal pretrial

detainee, See U.S. v. Taylor, et. al, Crim Act. No. 19-0013, and seeks a “private remedy” to be

released from Monmouth County Correctional Facility. 1

        “Federal courts are authorized to dismiss summarily any habeas petition that appears

legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856 (1994); United States v.

Thomas, 221 F.3d 430, 437 (3d Cir. 2000). Rule 4 requires a district court to examine a habeas

petition prior to ordering an answer and “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss the

petition and direct the clerk to notify the petitioner.” See Rule 4 of the Rules Governing Section

2254 Cases, applicable to § 2241 cases through Rule 1(b). Dismissal without the filing of an

answer is warranted “if it appears on the face of the petition that petitioner is not entitled to

relief.” Id.; see also McFarland, 512 U.S. at 856.




1
 Petitioner’s motion for pretrial release was denied on April 28, 2020. See U.S. v. Taylor, et. al,
Crim. Act. No. 19-134 at No. 487.
   Case 3:20-cv-02393-FLW Document 2 Filed 01/13/21 Page 2 of 2 PageID: 29




       The instant petition consists of a legal preamble and copies of purported “contracts”

between Petitioner and the government, both of which are hallmarks of the so-called “sovereign

citizen” movement. The Court has screened the petition for dismissal and determined that the

petition and request for release are patently frivolous. See Cofield v. United States, Civil Action

No. 14-2637 (RMB), 2014 WL 1745018, at *2 (D.N.J. Apr. 30, 2014) (characterizing § 2241

claims based on redemptionist/sovereign-citizen beliefs as an abuse of the writ). See generally

Smithson v. York Cty. Ct. of Common Pleas, Civil Action No. 1:15-cv-01794, 2016 WL

4521854, at *1 n.1 (M.D. Pa. Aug. 3, 2016) (discussing hallmarks of specious “redemptionist” or

“sovereign citizen” claims, including characterization of laws of general applicability and court

rulings as “contracts” between the government and the litigant).

       As such, the Petition is dismissed at screening pursuant to Rule 4 of the Rules Governing

Section 2254 Cases, applicable to § 2241 cases through Rule 1(b), and the matter shall be closed.

       IT IS THEREFORE, on this 13th day of January 2021,

       ORDERED that the Petition is dismissed at screening pursuant to Rule 4 of the Rules

Governing Section 2254 Cases, applicable to § 2241 cases through Rule 1(b); and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Petitioner at the address on file and CLOSE this matter accordingly.



                                                             s/Freda L. Wolfson
                                                             Freda L. Wolfson
                                                             U.S. Chief District Judge
